            Case 2:15-cr-00209-JS Document 78 Filed 01/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                     :          CRIMINAL ACTION
                                              :
    v.                                        :          No. 15-209
                                              :
 EDWIN JIMERSON                               :

                                          ORDER

         AND NOW, this 25th day of January, 2021, upon consideration of Defendant Edwin

Jimerson’s pro se “Expedited/Emergency Motion to Reduce Sentence,” the Government’s

opposition, Jimerson’s reply, and Jimerson’s supplemental motions seeking the same relief, and

for the reasons stated in the accompanying Memorandum, it is ORDERED the Motions

(Documents 65, 66, 72, 73, 74, and 76) are DENIED.


                                                         BY THE COURT:

                                                          /s/ Juan R. Sánchez
                                                         Juan R. Sánchez, C.J.
